DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 6 and 14-15 are allowable. The claims are allowable over the “closest” prior art Hashimoto (JP 2010-130824) and Nagai et al. (JP 2011-151923) (Nagai).
The examiner has provided a machine translation of JP 2010-130824 an JP 2011-151923 with the Office Action mailed 06/11/2021. The citation of prior art refers to the provided machine translations.
Hashimoto teaches a laminated iron core formed by caulking a plurality of laminated core pieces to each other via a caulked portion formed on the iron core piece ([0012]). The caulking portion includes tongue pieces (i.e., abutting portion) protruding in the width direction from the side edges of the protrusion in the caulking protrusion.
However, Hashimoto does not teach or suggest an inner concave surface of the caulking and recessed toward the back surface side of the first metal plate; the recess portion is formed to extend along the bottom surface and is spaced from a center of the bottom surface; the recessed portion includes at least first and second recesses provided on the inner concave surface, and an outer convex surface positioned in an opposite side of the inner concave surface, the outer convex surface of the caulking includes a first abutment provided on the first side surface and the first recess is provided adjacent to a side of the first abutment, and the second abutment is provided on the second side surface and the second recess is provided adjacent to a side of the second abutment.
Nagai teaches a laminated core in which a caulking force by each caulking part with a slit is stronger than the conventional one (Abstract). The caulked portion is a V caulking having a bottom potion, left inclined portion and right inclined portion connected to the bottom portion ([0008]). The slit (i.e., recess) is formed so as to be offset from the central portion in the width direction of the protrusion ([0023]).
However, Nagai does not teach or suggest an abutting portion that includes a first and a second abutment or the recessed portion includes at least first and second recesses provided on the inner concave surface, the first abutment provided on the first side surface and the first recess is provided adjacent to a side of the first abutment and the second abutment is provided on the second side surface and the second recess is provided adjacent to a side of the second abutment.
Thus, it is clear that Hashimoto and Nagai, either alone or in combination, do not teach or suggest the present invention.
Further, Applicant’s amendment overcomes the 35 U.S.C. 112(b) rejection of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784